DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-11, and 14-19 are pending and examined below.

Response to Amendment
Applicant’s arguments in light of amendments, filed 1/25/21, with respect to Claims 1, 4-11, and 14-19 have been fully considered and are persuasive.  The 35 USC § 103 rejections of Claims 1 and 11 have been withdrawn. Rejections to dependent claims 4-10 and 14-19 are similarly withdrawn as being dependent upon an allowable claim.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Escobedo Hernandez (2017/0322116), herein “Escobedo” in view of Evans, Alison B, The Effects of Compressor Seventh-Stage Bleed Air Extraction on Performance of the F1 00-PW-220 Afterburning Turbofan Engine, February 1991, NASA, herein “Evans” and Villanueva et al. (US 2016/0237915):

Regarding claims 1 and 11, Escobedo discloses a model power output for a gas turbine engine including a method of providing bleed air compensation for a continuous power assurance analysis of a gas turbine engine, the method comprising the steps of (¶26 - controller 12 may communicate with and/or control var: 
in a processor (¶26 - controller 12 includes the processor): 
estimating bleed air flow rate from the gas turbine engine (¶34 – inlet bleed heat as well as other flow parameters corresponding to the recited estimated bleed air flow rate); 
estimating a shift in power turbine inlet temperature based on the estimated bleed air flow rate (¶34 - The engine performance model 48 may use one or more input operating parameters to derive, estimate, or predict one or more output operating parameters of the engine 14 including various temperatures of multiple components of the gas turbine engine corresponding to the recited estimating shift in inlet temperature based on input conditions); and 
applying the estimated shift in power turbine inlet temperature to the continuous power assurance analysis of the gas turbine engine (¶34 - the engine performance model 48 corresponding to the recited applied continuous power assurance analysis based on the shifting parameters).
Escobedo does not explicitly disclose the relationship between turbine inlet temperatures and bleed air flow rate however Evans discloses a correlation between bleed air flow rate and inlet temperature shifts (page 9, Figure 2). Using the known parameter relations of Evans with the continuous health engine health monitoring system of Escobedo completely encompasses the claim elements disclosed above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the continuous health engine health monitoring system 
Escobedo further discloses estimating engine health parameters based on input parameters including inlet bleed heat, Evans discloses a series of bleed air flow, temperature, altitude, speed variables and their influence on engine health, and Villanueva further discloses one or more of passive bleed air flow rate, anti-ice bleed air flow rate, and active bleed air flow rate (¶22 – windshield  blow mechanisms and the like correspond to the recited passive bleed air flow, de-icing corresponding to the recited anti ice, and ejector seats/temperature/pressure control corresponding to the recited active flow rates), but Escobedo in view of Evans and Villanueva does not disclose the use of different bleed air flow rates based on temperature shifts due to different needs but rather that there are different needs/applications of bleed air throughout an aircraft flight. 

Therefor claims 1, 4-11, and 14-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665